

Exhibit 10.1


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Employment Agreement”) is dated as of February
20, 2017 (the “Effective Date”) between KGH Intermediate Holdco II, LLC (the
“Company”), and Phung Ngo-Burns, an individual (the “Employee”).
Recitals
A.
The Company desires to employ the Employee as its Chief Accounting Officer, and
the Employee desires to be employed by the Company, in a position involving
performing services for the exclusive benefit of the Company, on the terms and
subject to the conditions of this Employment Agreement.

B.
The Company is currently engaged in the business of integrated oil and gas well
completions services including horizontal and vertical hydraulic fracturing.

C.
In connection with the Employee’s employment, the Company has and promises to
continue to provide to the Employee during the Employment Period (as defined
below), and the Employee has and during the Employment Period will continue to
have access to, sensitive, confidential business information and practices as
well as trade secrets of the Company and its affiliates to which the Employee
otherwise would not have had access and which trade secret information the
Company must protect to maintain its competitive advantage in the marketplace.

D.
The Employee is considered an executive or manager of the Company.

E.
It is understood that the protections provided to the Company in this Employment
Agreement are necessary to protect the Company’s trade secrets, relationships
with its clients, as well as the goodwill of the Company’s business.

Agreement
In consideration of the foregoing and of the mutual covenants herein contained,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:
1)
Duties. The Employee will focus her efforts on behalf of the Company on
oversight and management of all aspects of Accounting, Treasury, and Tax in the
United States and will have such duties and responsibilities as may be delegated
or assigned to her from time to time by her supervisor. The Employee shall
perform her duties and responsibilities primarily from the Company’s corporate
headquarters when not traveling for business and shall travel as necessary to
perform her duties and responsibilities. The Employee will provide services
hereunder on a substantially full time basis. The Employee understands that it
shall be a violation of this Employment Agreement for the Employee to engage in
any outside activities in oilfield well completion services business in the
United States while employed by the Company as set forth more fully in Section
4(c).








--------------------------------------------------------------------------------




2)
Term. The Employee’s employment with the Company shall be at-will and shall be
for no definite term. As used in this Employment Agreement, the term “Employment
Period” shall mean the entire period commencing on the Effective Date and ending
on the date on which the Employee’s employment by the Company is terminated for
any reason. Upon termination of the Employee’s employment for any reason, the
provisions of Section 4 of this Employment Agreement will survive and remain
effective, as specified herein, and the Company and the Employee shall be
entitled to enforcement of its and her, as the case may be, rights hereunder.

3)
Compensation and Benefits. As full compensation for all services to be rendered
by the Employee to the Company during the Employment Period, the Employee shall
receive the following compensation and benefits:

a)
Base Salary. The Company will pay the Employee an annual base salary of
$260,000.00 (“Base Salary”). All payments of Base Salary will be made in
installments according to the Company’s regular payroll practice, prorated
monthly or weekly when appropriate, and subject to any withholdings that are
required by law.

b)
Bonus. The Employee shall be eligible for an annual performance bonus targeted
at 60% of annual Base Salary based on achievement of annual performance criteria
established by the Company. Any such annual bonus shall be payable only if the
Employee is employed by the Company on the date the annual bonus is paid.

c)
Sign-on Bonus. The Executive shall receive a sign-on bonus (the 'Sign-on Bonus")
equal to $25,000, payable no later than fourteen (14) days following the
Effective Date. The Executive will be required to repay the Sign-on Bonus in the
event of Executive's termination for Cause or voluntary resignation within 12
months of the Effective Date.

d)
Paid Time Off. The Employee shall be entitled to 4 weeks of Paid Time Off
(“PTO”) in accordance with Company policies and practices. In addition, the
Employee shall be eligible for Company paid holidays as set forth annually. PTO
must be pre-approved by the Employee’s supervisor and shall be requested in a
timely fashion in accordance with Company policy.

e)
Long-Term Incentive. The Employee shall be eligible to participate in Long-Term
Incentive (“LTI”) programs generally offered by the Company to employees in
roles with similar levels of responsibility. The Employee’s participation under
any LTI program shall be subject to the terms of the LTI program and any
applicable award agreements between the Employee and the Company.

f)
Participation in Employee Benefit Plans. The Employee shall be entitled, if and
to the extent eligible, to participate in all employee benefit, welfare, and
other plans, practices, policies, and programs generally available to other
similarly situated employees of the Company with comparable tenure in accordance
with the terms thereof. The Company may at any time or from time to time amend,
modify, suspend or terminate any employee benefit plan, program or arrangement
for any reason without the Employee’s consent.



2



--------------------------------------------------------------------------------




g)
Expenses. The Employee shall be entitled to receive reimbursement for all
appropriate business expenses incurred by her in connection with her duties
under this Employment Agreement in accordance with the policies of the Company
as in effect from time to time, subject to the Company’s requirements with
respect to reporting and documentation of such expenses.

h)
Withholding of Taxes. The Employee authorizes the Company to withhold from any
compensation, bonus, or benefits payable under this Employment Agreement all
federal, state, city, and other taxes as shall be required pursuant to any law
or governmental regulation or ruling.

i)
Termination.

(i)
Upon any termination of the Employee’s employment, the Employee shall be
entitled to receive the following:

(A)
the Employee’s accrued but unpaid Base Salary to the Termination Date;

(B)
any employee benefits that the Employee is entitled to receive pursuant to any
employee benefit plan or program of the Company (other than any severance plans)
in accordance with the terms of such employee benefit plan or program; and

(C)
expenses reimbursable under Section 3(g) above incurred but not yet reimbursed
to the Employee to the Termination Date (collectively, the “Accrued Benefits”).

(ii)
If during the Employment Period, the Company terminates the Employee’s
employment without Cause (which may be done at any time without prior notice),
and prior to the 60th day after the Termination Date, the Employee has executed
and not revoked within any applicable revocation period a general release
agreement in a form provided by the Company, then in addition to the Accrued
Benefits, the Employee shall be entitled to a severance payment equal to 12
months of the Base Salary on the Termination Date, payable over 12 months
following the Termination Date in equal monthly installments. Payment of any
such severance payments shall begin on the 60th day after the Termination Date
and any payment thereof that would otherwise have been owed to the Employee
prior to the 60th day after the Termination Date shall be made to the Employee
on the 60th day after the Termination Date.

(iii)
Except as specifically otherwise provided in this Section 3(i), if the
Employee’s employment with the Company is terminated for any reason, the Company
shall no longer be obligated to pay to the Employee any compensation or benefits
that would have otherwise been provided pursuant to this Employment Agreement.





3



--------------------------------------------------------------------------------




4)
Certain Covenants of the Employee.

a)
Independent Agreement. The provisions of this Section 4 (collectively, the
“Restrictive Covenants”) shall be construed as an agreement independent of any
other provisions of this Employment Agreement or of any other agreement between
the Employee and the Company, and the breach of any provision of this Employment
Agreement or existence of any claim or cause of action of the Employee against
the Company shall not constitute a defense to the enforcement by the Company of
the Restrictive Covenants.

b)
Confidentiality.

i)
During the course of the Employee’s employment by the Company and its
predecessors (prior to and during the Employment Period), the Employee has had
and will have access to certain trade secrets and confidential information
relating to the Company and its affiliates (the “Protected Parties”) which is
not readily available from sources outside the Company. The confidential and
proprietary information and, in any material respect, trade secrets of the
Protected Parties are among their most valuable assets, including but not
limited to, their customer, supplier and vendor lists, databases, competitive
strategies, computer programs, frameworks, or models, their marketing programs,
their sales, financial, marketing, training and technical information, and any
other information, whether communicated orally, electronically, in writing or in
other tangible forms concerning how the Protected Parties create, develop,
acquire or maintain their products and marketing plans, target their potential
customers and operate their drilling and hydraulic fracturing services and other
businesses. The Protected Parties invested, and continue to invest, considerable
amounts of time and money in their process, technology, know-how, obtaining and
developing the goodwill of their customers, their other external relationships,
their data systems and data bases, and all the information described above
(hereinafter collectively referred to as “Confidential Information”), and any
misappropriation or unauthorized disclosure of Confidential Information in any
form would irreparably harm the Protected Parties. The Employee acknowledges
that such Confidential Information constitutes valuable, highly confidential,
special and unique property of the Protected Parties. The Employee shall hold in
a fiduciary capacity for the benefit of the Protected Parties all Confidential
Information relating to the Protected Parties and their businesses, which shall
have been obtained by the Employee during the Employee’s employment by the
Company and which shall not be or become public knowledge (other than by acts by
the Employee or representatives of the Employee in violation of this Employment
Agreement). The Employee shall not, during the period the Employee is employed
by the Company or at any time thereafter, disclose any Confidential Information,
directly or indirectly, to any Person for any reason or purpose whatsoever, nor
shall the Employee use it in any way, except (A) in the course of the Employee’s
employment with, and for the benefit of, the Protected Parties, (B) to enforce
any rights or defend any claims hereunder or under any other agreement to which
the Employee is a party; provided that such disclosure is relevant to the
enforcement of such rights or defense of such claims and is only disclosed in
the formal proceedings related thereto, (C) when required to do so by a court of
law, by any governmental agency having



4



--------------------------------------------------------------------------------




supervisory authority over the business of any of the Keane Companies or by any
administrative or legislative body (including a committee thereof) with
jurisdiction to order her to divulge, disclose or make accessible such
information; provided that the Employee shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment, (D) as to such Confidential Information that becomes
generally known to the public or trade without her violation of this Section
4(b)(i), or (E) to the Employee’s spouse, attorney and/or her personal tax and
financial advisors as reasonably necessary or appropriate to advance the
Employee’s tax, financial and other personal planning (each, an “Exempt
Person”); provided, however, that any disclosure or use of Confidential
Information by an Exempt Person shall be deemed to be a breach of this Section
4(b)(i) by the Employee. The Employee shall take all reasonable steps to
safeguard the Confidential Information and to protect it against disclosure,
misuse, espionage, loss and theft. The Employee understands and agrees that the
Employee shall acquire no rights to any such Confidential Information.
ii)
All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (as defined in Section 4(c)), as well as all customer lists,
specific customer information, compilations of product research and marketing
techniques of any of the Keane Companies, whether prepared by the Employee or
otherwise coming into the Employee’s possession, shall remain the exclusive
property of the Keane Companies.

c)
Non-Competition. In consideration of Confidential Information to which the
Employee has access to perform her job and to protect the Company’s trade
secrets, including without limitation its business methodology and the
Employee’s continued employment, the Employee agrees that during the Employment
Period and for a period of 12 months thereafter (the “Restricted Period”), in
any state (or, where required by applicable state law such smaller political
subdivision) in which the Business is then operating or selling its services or
products, that the Employee shall not, without the Company’s prior written
consent, whether individually, as a director, manager, member, stockholder,
partner, owner, employee, consultant or agent of any business, or in any other
capacity, other than on behalf of any of the Keane Companies, organize,
establish, own, operate, manage, control, engage in, participate in, invest in,
permit her name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
business organization), or otherwise assist any Person that engages in or owns,
invests in, operates, manages or controls any venture or enterprise which
engages or proposes to engage in any business conducted by any of the Keane
Companies, including the oilfield well completions services business in the
United States, or any business of which the Keane Companies has specific plans
to engage in, on the date of the Employee’s termination of employment (the
“Business”). Notwithstanding the foregoing, nothing in this Employment Agreement
shall prevent the Employee from owning for passive investment purposes not
intended to circumvent this Employment Agreement, less than one percent (1%) of
the publicly traded common equity securities of any company engaged in the
Business (so long as the Employee has no power to manage, operate, advise,
consult with or control the competing enterprise



5



--------------------------------------------------------------------------------




and no power, alone or in conjunction with other affiliated parties, to select a
director, manager, general partner, or similar governing official of the
competing enterprise other than in connection with the normal and customary
voting powers afforded the Employee in connection with any permissible equity
ownership).
d)
Non-Solicitation or Hire. During the Employment Period and the Restricted
Period, the Employee shall not (a) directly or indirectly solicit, attempt to
solicit or induce (x) any Person who is a customer of any of the Keane
Companies, who was a customer of any of the Keane Companies at any time during
the 12 month period immediately prior to the date the Employee’s employment
terminates or who was a prospective customer that has been identified and
targeted by the Keane Companies immediately prior to the date the Employee’s
employment terminates, for the purpose of marketing, selling or providing to any
such Person any services or products offered by or available from any of the
Keane Companies on the date the Employee’s employment terminates, or (y) any
supplier or prospective supplier to any of the Keane Companies to terminate,
reduce or alter negatively its relationship with any of the Keane Companies or
in any manner interfere with any agreement or contract between any of the Keane
Companies and such supplier or (b) hire or engage any employee of any of the
Keane Companies (a “Current Employee”) or any person who was an employee of or
consultant to any of the Keane Companies during the 12 month period immediately
prior to the date the Employee’s employment terminates (a “Former Employee”) or
directly or indirectly solicit or induce a Current or Former Employee to
terminate such employee’s employment relationship with any of the Keane
Companies in order, in either case, to enter into a similar relationship with
the Employee, or any other Person.

e)
Assignment of Inventions, Corporate Opportunities, and Company Property.

i)
The Employee shall promptly disclose and hereby assigns to the Company, free
from any obligation to the Employee, every invention, product, process,
apparatus, concept, improvement, discovery or design, including all of the
Employee’s interest therein, that the Employee directly or indirectly,
individually or jointly, during the Employment Period may invent, discover,
conceive, originate, develop, or reduce to practice, whether patentable,
copyrightable or not, relating to the Business, the Confidential Information,
the Keane Companies, or the Company’s customers’ actual or demonstrably
anticipated research and development. All work product of any kind resulting
from the Employee’s services shall be the sole property of the Company. At no
additional cost, the Company shall have the right to obtain from the Employee
and to hold in its own name, copyrights, trademark registrations, or patents the
Company may deem appropriate for the subject matter. The Employee agrees to give
the Company all assistance reasonably required to protect the rights set forth
in this Section 4(e)(i). The parties intend such work product to be “works made
for hire,” as defined in the United States Copyright Act, and the Company shall
be deemed the author thereof. In the event and to the extent that such works are
deemed not to constitute “works made for hire” as a matter of law, the Employee
assigns to the Company in perpetuity the copyright to such works. The Employee
shall sign and execute all reasonable assignments and other papers reasonably



6



--------------------------------------------------------------------------------




necessary to vest in the Company the entire right, title, and interest in such
works designs, inventions, concepts, improvements, or discoveries.
ii)
During the Employment Period, the Employee promptly shall disclose to the
Company any business idea or opportunity that falls within the business engaged
in by the Company, which business idea or opportunity shall become the sole
property of the Company if the Company elects to pursue such idea or
opportunity.

iii)
At the end of the Employment Period, or at any other time upon the Company’s
request, the Employee will deliver to the Company any and all Company-related
property, including, without limitation, files, drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all paper and
electronic copies thereof, and any other material containing or disclosing any
Confidential Information. The Employee further agrees that any property situated
on the Company’s premises and owned by the Company, including communication
devices, computers, disks, other storage media, filing cabinets, and other work
areas, is subject to inspection by Company personnel at any time, with or
without notice.

iv)
At the Company’s request and expense, the Employee will assist any of the Keane
Companies during the Employment Period and thereafter (but subject to reasonable
notice and taking into account the Employee’s schedule) in connection with any
controversy or legal proceeding relating to this Section 4(e).

f)
Cooperation. During the Employment Period and thereafter, the Employee shall
cooperate fully with any investigation or inquiry by the Company or any
governmental or regulatory agency or body, that relates to the Company or its
subsidiaries’ or affiliates’ operations during the Employment Period, for the
duration of any investigation or inquiry that commenced during the statute of
limitations of the claims underlying such investigation or inquiry.

g)
Property. The Employee acknowledges that all equipment (e.g., cell phone,
laptop, printer) provided to her by a Keane Company and originals and copies of
materials, records and documents generated by her or coming into her possession
during her employment by the Company (prior to or during the Employment Period)
are the sole property of such Keane Company (“Company Property”). During the
Employment Period, and at all times thereafter, the Employee shall not remove,
or cause to be removed, from the premises of the Keane Companies, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Keane Companies, except in
furtherance of her duties under the Agreement. When the Employee’s employment
with the Company terminates, or upon request of the Company at any time, the
Employee shall promptly deliver to the Company all copies of Company Property in
her possession or control.

a)
Nondisparagement. The Employee agrees that he will not, during the duration of
the Employment Period and at any time thereafter, publish or communicate to any
Person any Disparaging (as defined below) remarks, comments or statements
concerning any of the Keane Companies, their parents, subsidiaries and
affiliates, and their respective present and



7



--------------------------------------------------------------------------------




former members, partners, directors, officers, shareholders, employees, agents,
attorneys, successors and assigns. “Disparaging” remarks, comments or statements
are those that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the Person being disparaged. Notwithstanding the foregoing, nothing in this
Employment Agreement shall be construed to preclude truthful disclosures in
response to lawful process as required by applicable law, regulation, or order
or directive of a court, governmental agency or regulatory organization.
b)
Disclosure. Prior to commencing subsequent employment at any time during the
Restriction Period, the Employee agrees to disclose the provisions of this
Section 4 to the Employee’s prospective employer.

c)
Covenants not in Limitation of Similar Agreements. The provisions of this
Section 4 shall be in addition to, and not in limitation of, any other similar
provisions or agreements to which the Employee is bound or may be bound in the
future.

d)
Tolling of Restricted Period. If the Employee breaches any of the Restrictive
Covenants, the running of the Restricted Period shall be tolled and will not run
in favor of the Employee for so long as such breach continues.

e)
Severability of Covenants. If any of the Restrictive Covenants, or any part
thereof, is held by a court of competent jurisdiction or any foreign, federal,
state, county, or local government or other governmental, regulatory, arbitral,
or administrative agency or authority to be invalid, void, unenforceable, or
against public policy for any reason, the remainder of the Restrictive Covenants
shall remain in full force and effect and shall in no way be affected, impaired,
or invalidated, and such court, government, agency, or authority shall reform
the Restrictive Covenants and/or to substitute, to the extent enforceable,
provisions similar thereto or other provisions so as to provide to the Company
and its affiliates, to the fullest extent permitted by applicable law, the
benefits intended by such provisions.

f)
Remedies; Specific Performance. The Parties acknowledge and agree that the
Employee’s breach or threatened breach of any of the restrictions set forth in
Section 4 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Employee
hereby consents to the grant of an injunction (temporary or otherwise) against
the Employee or the entry of any other court order against the Employee
prohibiting and enjoining her from violating, or directing her to comply with
any provision of Section 4. The Employee also agrees that such remedies shall be
in addition to any and all remedies, including damages, available to the
Protected Parties against her for such breaches or threatened or attempted
breaches. In addition, without limiting the Protected Parties’ remedies for any
breach of any restriction on the Employee set forth in Section 4, except as
required by law, the Employee shall not be entitled to any payments set forth in
Section 3(i)(ii) hereof, other than the Accrued Benefits, if the Employee has
breached the covenants applicable to the Employee contained in Section 4, the
Employee will immediately return to the Protected



8



--------------------------------------------------------------------------------




Parties any such payments previously received under Section 3(i)(ii) upon such a
breach, and, in the event of such breach, the Protected Parties will have no
obligation to pay any of the amounts that remain payable by the Company under
Section 3(i)(ii). Nothing herein will be construed as prohibiting the Company
from pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages and the Company’s
attorneys’ fees and costs incurred in seeking the injunction, or any other
remedies from the Employee.
g)
Enforceability in Jurisdictions. The parties intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Restricted Covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly invalid or unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the Company’s right to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such Restrictive
Covenants, as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

5)
Employee Representations. The Employee hereby represents and warrants to the
Company that:

a)
the execution, delivery and performance of this Employment Agreement by the
Employee does not and will not conflict with, breach, violate, or cause a
default under any contract, agreement, instrument, order, judgment, or decree to
which the Employee is a party or by which he is bound;

b)
he has no proprietary or otherwise confidential information about any competitor
of the Business in her possession and he has been instructed not to use any such
information in connection with her employment with the Company; and

c)
upon the execution and delivery of this Employment Agreement by the Company,
this Employment Agreement shall be the valid and binding obligation of the
Employee, enforceable in accordance with its terms.

6)
No Tax Representations; Section 409A.

a)
Neither the Company nor its representatives and attorneys have made, nor do they
make, any promise or warranty whatsoever with regard to the tax consequences, if
any, of any issuance, grant, lapse of restriction, forfeiture or other event
made to or on behalf of or affecting the Employee in connection with this
Employment Agreement. The Employee agrees that if he deems it necessary he has
or will retain a professional tax advisor to inform the Employee regarding the
tax consequences to the Employee, if any, of this Employment Agreement. The
parties agree and affirm that each shall bear sole responsibility for their
respective tax consequences that may arise from or relate to any payment
described in this Employment Agreement. The Employee acknowledges that if
applicable law requires the



9



--------------------------------------------------------------------------------




Company to make any report or disclosure to any taxing authority with respect to
any payment made or consideration provided to or on behalf of the Employee in
connection with this Employment Agreement, the Company may do so.
b)
Notwithstanding the foregoing, the intent of the parties is that payments and
benefits under this Employment Agreement that constitute non-qualified deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), shall comply with Code Section 409A, and,
accordingly, to the maximum extent permitted, this Employment Agreement shall be
interpreted and administered to be in compliance with Code Section 409A. Any
term used in this Employment Agreement which is defined in Code Section 409A or
the regulations promulgated thereunder (the “Regulations”) shall have the
meaning set forth therein unless otherwise specifically defined herein. Any
obligations under this Employment Agreement that arise in connection with the
Employee’s “termination of employment,” “termination” or other similar
references shall only be triggered if the termination of employment or
termination qualifies as a “separation from service” within the meaning of
§1.409A-1(h) of the Regulations.

c)
Notwithstanding any other provision of this Employment Agreement, if, at the
time of the termination of the Employee’s employment, the Employee is a
“specified employee,” as defined in Section 409A or the Regulations, and any
payments upon such termination under this Employment Agreement will result in
additional tax or interest to the Employee under Code Section 409A, he will not
be entitled to receive such payments until the date which is the earlier of (i)
six (6) months and one (1) day after such separation from service and (ii) the
date of the Employee’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 6(c)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) will be paid or provided to the
Employee in a lump sum and any remaining payments and benefits due under this
Employment Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

d)
If any expense reimbursement or in-kind benefit provided to the Employee under
this Employment Agreement is determined to be “deferred compensation” within the
meaning of Section 409A, then such reimbursement or in-kind benefit shall be
made or provided in accordance with the requirements of Code Section 409A,
including that (i) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Employment Agreement be paid
later than December 31 of the year following the year during which the
applicable fees, expenses or other amounts were incurred, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits that the Company is
obligated to pay or provide, in any given calendar year shall not affect the
expenses that the Company is obligated to reimburse, or the in-kind benefits
that the Company is obligated to pay or provide, in any other calendar year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; (iii) the Employee’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other



10



--------------------------------------------------------------------------------




benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Employee’s remaining lifetime (or if longer, through the tenth (10th)
anniversary of the Effective Date).
e)
For purposes of Code Section 409A, the Employee’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Employment Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company. In no event may the Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Employment Agreement, to the
extent such payment is subject to Code Section 409A.

7)
Definitions. For purposes of this Employment Agreement:

a)
“Cause” means, (i) the Employee’s indictment for, conviction of, or plea of no
contest to a felony or any crime involving dishonesty or theft; (ii) the
Employee’s conduct in connection with the Employee’s employment duties or
responsibilities that is fraudulent, unlawful, or grossly negligent; (iii) the
Employee’s willful misconduct; (iv) the Employee’s contravention of specific
lawful directions related to a material duty or responsibility which is directed
to be taken by the Company; (v) the Employee’s material breach of the Employee’s
obligations under this Employment Agreement, including, but not limited to,
breach of the Employee’s Restrictive Covenants set forth in Section 4 hereof;
(vi) any act of dishonesty by the Employee resulting or intending to result in
personal gain or enrichment at the expense of the Company, its parent,
subsidiaries or affiliates; or (vii) the Employee’s failure to comply with a
material policy of the Company, its parent, subsidiaries or affiliates.

b)
“Keane Companies” means the Company, its parent, and all of its subsidiaries,
successors and assigns.

c)
“Person” shall mean an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other organization.

d)
“Termination Date” shall mean the last date of the Employee’s employment with
the Company, without regard for the reason for termination.

8)
Protected Rights.

a)
The Employee understands that this Employment Agreement does not limit the
Employee’s ability to communicate with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”), including to report possible violations of federal law or regulation
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation, or otherwise participate in any
investigation or



11



--------------------------------------------------------------------------------




proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company.
b)
The Employee will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (i) is made (x)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

9)
Other Provisions.

a)
Notices. All notices, requests, demands, and other communications that are
required or may be given under this Employment Agreement shall be in writing,
delivered via personal delivery; facsimile; certified or registered mail, return
receipt requested; or overnight delivery service; and shall be deemed to have
been duly given when received. In each case, notice shall be sent to the address
for the Employee as may be in the Company’s records. The Employee shall ensure
that her current address shall be reflected in the Company’s records.

b)
Entire Agreement. This Employment Agreement contains the entire agreement
between the parties with respect to the Employee’s employment with the Company
and supersedes all prior contracts and other agreements, written or oral, with
respect thereto, specifically including, but not limited to, all prior
agreements (including, without limitation, the term sheet) between the Company
and the Employee concerning the Employee’s employment.

c)
Amendments. This Employment Agreement may be amended, modified, superseded,
canceled, renewed, or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by both the parties or, in the case
of a waiver, signed by the party waiving compliance. Any change or changes in
the Employee’s duties, salary, or compensation will not affect the validity or
scope of this Employment Agreement.

d)
Waiver. No delay on the part of any party in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power, or privilege hereunder, nor any
single or partial exercise of any right, power, or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power,
or privilege hereunder.

e)
Applicable Law. This Employment Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, regardless of any choice of law
provisions that would provide for a different governing law.

f)
Venue. The Employee expressly consents to the personal jurisdiction of the state
and federal courts located in Harris County, Texas, for any lawsuit arising from
or relating to this Employment Agreement.



12



--------------------------------------------------------------------------------




g)
Jury Waiver. THE PARTIES EXPRESSLY AND UNCONDITIONALLY WAIVE THEIR RIGHT TO A
JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION ARISING FROM OR RELATING TO
THEIR RELATIONSHIP. THE PARTIES ACKNOWLEDGE THAT A RIGHT TO A JURY IS A
CONSTITUTIONAL RIGHT, THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH
INDEPENDENT COUNSEL AND THAT THIS JURY WAIVER HAS BEEN ENTERED INTO KNOWINGLY
AND VOLUNTARILY BY ALL PARTIES TO THIS EMPLOYMENT AGREEMENT. IN THE EVENT OF
LITIGATION, THIS EMPLOYMENT AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL
BY THE COURT. ADDITIONALLY, THE PARTIES EXPRESSLY AGREE THAT ALL CLAIMS MUST BE
BROUGHT IN THE PARTIES’ INDIVIDUAL CAPACITY, AND NOT AS A PRIVATE ATTORNEY
GENERAL, PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS, COLLECTIVE OR
REPRESENTATIVE PROCEEDING AND ANY SUCH RIGHT TO BRING SUCH CLASS, COLLECTIVE OR
REPRESENTATIVE CLAIMS IS EXPRESSLY WAIVED.

h)
Binding Effect; Benefit. This Employment Agreement shall inure to the benefit of
and be binding upon the parties hereto and any successors-in-interest. Nothing
in this Employment Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto or such successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Employment
Agreement.

i)
Severability. If any one or more of the provisions contained in this Employment
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Employment Agreement, and this Employment Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Employment Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity, or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear.

j)
Assignment. This Employment Agreement, and the Employee’s rights and obligations
hereunder, may not be assigned by the Employee; provided, however, that it shall
be enforceable by the Employee’s legal representatives and other successors in
interest. The Company may assign this Employment Agreement and its rights,
together with its obligations, hereunder to any affiliate or in connection with
any sale, transfer, or other disposition of all or substantially all of its
assets or business, whether by merger, consolidation, or otherwise.

k)
Counterparts. This Employment Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

l)
Copies. An electronic or facsimile copy of this Employment Agreement or a
counterpart shall be deemed, and shall have the same legal force and effect as,
an original document.



13



--------------------------------------------------------------------------------




m)
Headings. The headings in this Employment Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Employment Agreement.

n)
Acknowledgement of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY ENTERS INTO THIS EMPLOYMENT
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HER CHOICE BEFORE SIGNING THIS
EMPLOYMENT AGREEMENT.



[Signatures Appear on the Next Page]




14



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
Phung Ngo-Burns
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Phung Ngo-Burns
 
 
 
 
 
 
 
 
 
 
 
 
 
KGH Intermediate Holdco II, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gregory L. Powell
 
 
 
Name:
Gregory L. Powell
 
 
 
Title:
President and Chief Financial Officer
 
 
 
















